DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 1/6/2021 and 8/20/2020 have been considered.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of prior U.S. Patent No. 9487718. This is a statutory double patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 (US 9,499,758) Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a marine fuel composition comprising atmospheric tower bottoms residual hydrocarbon in overlapping quantities possessing the claimed/overlapping physical performance attributes including but not limited to sulfur content, hydrogen sulfide content, acid number, water content, ash content, density, kinematic viscosity, etc. combined with a co base fuel component of non-hydro processed and/or hydro processed of the same compositions (i.e. LCO, FCC cycle oil, diesel, GTL, etc.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 (US 10,577,551) Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a marine fuel composition comprising atmospheric tower bottoms residual hydrocarbon in overlapping quantities possessing the claimed/overlapping physical performance attributes including but not limited to sulfur content, hydrogen sulfide content, acid number, water content, ash content, density, kinematic viscosity, etc. combined with a co base fuel component of non-hydro processed and/or hydro In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 (US 10,457,881) Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a marine fuel composition comprising atmospheric tower bottoms residual hydrocarbon in overlapping quantities possessing the claimed/overlapping physical performance attributes including but not limited to sulfur content, hydrogen sulfide content, acid number, water content, ash content, density, kinematic viscosity, etc. combined with a co base fuel component of non-hydro processed and/or hydro processed of the same compositions (i.e. LCO, FCC cycle oil, diesel, GTL, etc.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US 9,057,035. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a marine fuel composition comprising atmospheric tower bottoms residual hydrocarbon in overlapping quantities possessing the claimed/overlapping physical performance attributes including but not limited to sulfur content, hydrogen sulfide content, acid number, water content, ash content, density, kinematic viscosity, etc. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 (US 8,987,537) Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a marine fuel composition comprising atmospheric tower bottoms residual hydrocarbon in overlapping quantities possessing the claimed/overlapping physical performance attributes including but not limited to sulfur content, hydrogen sulfide content, acid number, water content, ash content, density, kinematic viscosity, etc. combined with a co base fuel component of non-hydro processed and/or hydro processed of the same compositions (i.e. LCO, FCC cycle oil, diesel, GTL, etc.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action for various references teaching marine/bunker fuel blends with a residual component but not teaching the claimed ranges etc.  For example:  Van De Kraats et al (US 3,868,231) discloses a fuel composition comprising a residual fuel of atmospheric distillation which Stern et al (US 2013/0340323) discloses a low sulfur marine/bunker fuel composition comprising 30-100 % vol. unreacted  hydro treated gas oil with at most 5000wppm sulfur pour point of at least 7°C and Kv at 50 of 12 cSt up to 70 vol. % other components the fuel composition has at most 5 wppm sulfur [0012]. At most 25 vol. % residual component such as vacuum resid, atmospheric resid. [0011][0015] The composition will have a kinematic viscosity at 50°C of 12-55 cSt a density of 0.940 g/cm3 and a pour point of at most 40°C and at least -35° C [0016] a flash point of at least 60°C hydrogen sulfide of at most 2.0 mg/kg, an acid number of at most 0.5 mg, a sediment content of at most 10.1 wt.%, water concentration of at most 0.3 vol.% ash content of at most 0.01 wt.% [017] There can be up to 70 wt.% other products than the hydro treated gasoil in the composition [0023]  Novak et al (US 2011/0277377) discloses a low sulfur bunker /marine fuel comprising a hydro processed pyrolysis oil which can be used as a blend component to produce reduced sulfur fuel (Abstract) the hydro processed product has less than  5 wppm sulfur and water not great than 0.5 wt.% [0052-0053] It is used as a fuel component which can be blended with base fuels to meet government and product fuel specifications such as sulfur less than 10 wppm [0055] [0054]  The base fuels which can be combined or blended include heavier fractions such as heavy fuel oil, atmospheric resid. Vacuum resid, heavy cycle oil and the like and mixtures thereof [0056] the produced fuel can have a KV at 50°C of not greeter than 200 cSt [0058] and a flash point of at least about 60°C [0059] water of not   
Stern et al (US 2012/0246999)

    PNG
    media_image1.png
    635
    530
    media_image1.png
    Greyscale
(exceeding the claimed ranges)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/ Primary Examiner, Art Unit 1796